Citation Nr: 1023038	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to May 
1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  In the July 2004 rating 
decision, service connection for TDIU was denied.  The 
Veteran perfected an appeal of the denial.

The Veteran and his brother presented testimony at a 
videoconference hearing in March 2007 which was chaired by a 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the Veteran's claims file.  Further, in an 
April 2010 letter, the Veteran and his representative were 
provided notice by the Board that the Veterans Law Judge who 
conducted the March 2007 hearing was no longer employed by 
the Board, and if the Veteran requested another hearing 
before the undersigned Acting Veterans Law Judge, he was to 
respond within 30 days from the date of the letter.  A review 
of the record reveals that neither the Veteran nor his 
representative responded to the April 2010 letter.  As 
neither the Veteran nor his representative have requested 
that a hearing before another Member of the Board be 
scheduled, the Board will proceed with review of the case.  
See 38 C.F.R. § 20.707.  

In April 2007, March 2008, and March 2009, the Board remanded 
this issue for further development. The VA Appeals Management 
Center (AMC) continued the previous denial of the Veteran's 
claim in a February 2010 supplemental statement of the case 
(SSOC), and the case has been returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are the 
following: unfavorable ankylosis of right long, ring, and 
little fingers secondary to a fracture of the right middle 
finger, evaluated as 30 percent disabling; cervical fusion 
with degenerative joint disease, rated as 20 percent 
disabling; scars of the right side of the face, rated as 10 
percent disabling; osteoarthritis of the lumbar spine, rated 
as 10 percent disabling; and bilateral hearing loss, rated as 
10 percent disabling.

2.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.

CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence as to the issue on appeal.

Stegall concerns

In March 2009, the Board remanded the case in order for the 
Veterans Benefits Association (VBA) to refer the claim to the 
Director of Compensation and Pension Service for 
consideration of the claim of entitlement to TDIU on an 
extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The 
Veteran's claim was then to be readjudicated.  

The record shows that the Director of Compensation and 
Pension Service rendered a medical opinion as to the 
Veteran's TDIU claim.  This will be discussed in detail 
below.  Further, the Veteran's claim was readjudicated via 
the February 2010 SSOC.  Accordingly, the Board finds that 
the VBA has complied with the directives of the March 2009 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by 
letters mailed in April 2004 and March 2008.  Further, the 
Veteran was provided notice with respect to the effective-
date element of the claim, by letters mailed in May 2007, 
July 2007, and March 2008.  Although the May 2007, July 2007, 
and March 2008 notice letters were provided after the initial 
adjudication of the claim, the Board finds that the Veteran 
has not been prejudiced by the timing of these letters.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the Veteran's claim was 
readjudicated in February 2010.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's service treatment records; statements from the 
Veteran, his brother, and his former co-worker; photographs; 
Social Security Administration (SSA) records; as well as VA 
and private treatment records.  

Additionally, the Veteran was afforded VA examinations in 
September 1991, October 1991, February 1997, August 2002, 
October 2003, June 2005, and August 2007.  The VA examination 
reports reflect that the examiners interviewed and examined 
the Veteran, reviewed his past medical history, documented 
his current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  Further, a medical opinion from the VA Director of 
Compensation and Pension Service is of record.  The report of 
the Director reflects that he thoroughly reviewed the 
Veteran's past medical history, documented his medical 
conditions, and rendered appropriate diagnoses and opinion 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VA examination reports as 
well as the report of the Director are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding 
that when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate]. 

The Board observes that the Veteran's claims folder was 
available during the August 2007 VA examination.  However, it 
is unclear whether the Veteran's claims folder was available 
during the September 1991, October 1991, February 1997, 
August 2002, October 2003, and June 2005 VA examinations.  In 
any event, such did not have an adverse effect on the 
adequacy of the examinations.  Notably, as previously 
indicated, the examiners fully considered the Veteran's 
complaints, to include his complaints of functional 
impairment with respect to his cervical spine, lumbosacral 
spine, right long, ring, and little fingers, facial scar, and 
hearing loss disabilities.  Physical and audiological 
examinations were then performed that addressed all the 
relevant rating criteria.  

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  He was 
afforded a videoconference hearing in March 2007.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.



Pertinent legal criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2009).  The Court noted the 
following standard announced by the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore, 1 Vet. App. 
at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment cause by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2009).

Analysis

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.

Schedular basis

The Veteran's service-connected disabilities are the 
following: unfavorable ankylosis of right long, ring, and 
little fingers secondary to a fracture of the right middle 
finger, evaluated as 30 percent disabling; cervical fusion 
with degenerative joint disease, rated as 20 percent 
disabling; scars of the right side of the face, rated as 10 
percent disabling; osteoarthritis of the lumbar spine, rated 
as 10 percent disabling; and bilateral hearing loss, rated as 
10 percent disabling.  A combined disability rating of 60 
percent is in effect.  The service-connected disabilities are 
not one disability of purposes of 38 C.F.R. § 4.16(a) (2009) 
because the disabilities do not result from a common etiology 
or a single accident (the hand injury occurred in 1951 where 
as the other disabilities were the result of an injury in 
1953) and because the disabilities do not affect a single 
body system.

The Veteran fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to having either one disability rated 60 
percent disabling or having more than one service-connected 
disability with a combined 70 percent disability rating.  See 
38 C.F.R. § 4.16(a) (2009).

Accordingly, the claim must be considered on an 
extraschedular basis.

Extraschedular basis

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].

The Veteran is eighty years old.  The evidence of record 
indicates that the Veteran has the equivalent of a high 
school education [a General Educational Development (GED) 
certificate].  After his discharge from the United States 
Army, the Veteran was employed as a sewer cleaner and 
repairmen.  He last worked full time in 1976.  Crucially, the 
evidence of record does not show that the Veteran's service-
connected disabilities are so exceptional or unusual that 
they cause him to be unemployable.  Although the Veteran does 
not work, there is no indication that his unemployment is due 
to any special factors surrounding his service-connected 
disabilities.

With respect to the Veteran's unfavorable ankylosis of right 
long, ring, and little fingers secondary to a fracture of the 
right middle finger, he was provided VA examinations in 
September 1991, February 1997, August 2002 and October 2003.  
The Veteran complained of a knot-like feeling in his right 
hand, a "marked" difficulty with his grip, to include 
difficulty with driving and grasping heavy objects, as well 
as an inability to use his right hand for very long.  Upon 
physical examination, the September 1991 VA examiner noted 
somewhat limited flexion and extension of the Veteran's 
middle finger, and rendered a diagnosis of degenerative joint 
disease of the right middle finger.  Further, the February 
1997 VA examiner reported that the Veteran was incapable of 
extending his middle finger, had flexion deformity, was able 
to use his hand "very well," and had a 20 percent decrease 
in strength.  He indicated a diagnosis of persistent 20 
degree flexion deformity of the right middle finger secondary 
to old fracture and post-traumatic osteoarthritis of the 
right hand, relatively mild and secondary to the old fracture 
of the finger.  

Moreover, the August 2002 VA examiner noted that the Veteran 
was able to tie his shoelaces, pick up pieces of paper, and 
fasten buttons without difficulty.  He also reported 
decreased strength in the right hand and inability to hold 
his fingers.  Distal interphalangeal (DIP) flexion of the 
long finger was 70 degrees, proximal interphalangeal (PIP) 
was 50 degrees, and metacarpointerphalangeal (MIP) was 30 
degrees.  DIP flexion of the ring finger was 70, PIP of 90 
degrees, and MIP of 60 degrees.  DIP flexion of the little 
finger was 60 degrees, PIP of 60 degrees, and MIP of 40 
degrees.  The VA examiner reported a diagnosis of right 
middle, ring, and little finger impaired to the point with 
lack of grip and strength.    

The October 2003 VA examiner similarly noted a "crooked" 
appearance of the Veteran's middle finger as well as 
decreased flexion of the right middle finger and "slightly 
diminished" passive movement.  The October 2003 examiner 
also noted that the Veteran was able to grasp the objects in 
the examination room, although the Veteran reported that he 
would not be able to do that for a long period of time.  
Finally, the October 2003 VA examiner reviewed an X-ray of 
the Veteran's right hand, and diagnosed him with an old 
healed fracture of the proximal phalanx of the right third 
finger with flexion deformity at the PIP joint with mild 
functional loss due to stiffness.  No examiner rendered an 
opinion as to the effect of the Veteran's ankylosis of the 
long, ring and little fingers secondary to his middle finger 
fracture on employability.       

The Veteran's service-connected facial scar was also examined 
in October 2003.  See the October 2003 VA examination report.  
The Veteran only complained of a periodic "itching and funny 
sensation" when washing his face.  The examiner noted that 
the scar was "barely visible," and reported the absence of 
tenderness on palpation, although on palpation the scar was 
slightly depressed.  He also indicated that the scar was 
stable and superficial, as well as absent of underlying 
tissue loss, disfigurement, and limitation of motion caused 
by the scar.  The Board notes that while the VA examiner did 
not render an opinion as to the effect of the facial scar on 
employability, the Veteran has not contended that the facial 
scar causes any functional impairment.   

With respect to the Veteran's cervical fusion with 
degenerative joint disease, he was afforded VA examinations 
in September 1991 and June 2005.  He complained of neck pain 
to the September 1991 VA examiner, and was diagnosed with 
degenerative joint disease of the neck.  He also complained 
of longstanding arthritis and pain in his neck to the June 
2005 VA examiner.  He stated that although he staggers when 
he walks, he has not fallen at any time.  Notably, the 
Veteran reported no effect in his daily activities because of 
the neck pain, but indicated that he uses a small pillow 
instead of a thick pillow when sleeping.  Upon physical 
examination, the June 2005 VA examiner noted the absence of a 
neck brace.  Moreover, the examiner reported tenderness in 
the upper level of the cervical spine, slight weakness of 
motor function in the right extremity compared to the left 
side, no atrophy, and intact sensory function.  Range of 
motion results were 30 degrees flexion, 20 degrees extension, 
20 degrees right lateral flexion, 25 degrees left lateral 
flexion, 35 degrees right side rotation, and 40 degrees left 
side rotation.  The Veteran was unable to indicate the degree 
of pain upon movement, but stated that backward extension and 
right lateral flexion were more painful.  The examiner 
reported that "it appears that there is some limitation of 
movements of cervical spine because of pain and no limitation 
because of weakness, or fatigue or repetitive use.  No 
incoordination noticed.  [The Veteran] is able to endure 
pain."  He reviewed an X-ray of the Veteran's cervical 
spine, and diagnosed the Veteran with anterior cervical 
fusion with degenerative joint disease of the cervical spine 
with moderate loss of function due to pain and stiffness.  No 
opinion was rendered as to the effect of the cervical spine 
disability on employability.  

The Veteran was provided VA audiological examinations in 
October 1991 and June 2005.  He reported "several years of 
hearing loss," which became worse over time and required the 
use of hearing aids.  Pertinently, he reported to the June 
2005 VA examiner that the hearing loss disability did not 
result in any time lost from work.    

The October 1991 VA examination report indicates puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
20
60
70
LEFT
X
10
45
55
60

The June 2005 VA examination report indicates puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
70
80
LEFT
25
25
65
75
75

The June 2005 VA examiner diagnosed the Veteran with a 
bilateral hearing loss disability.  However, no opinion was 
rendered by either the October 1991 or June 2005 VA examiner 
with respect to the effect of the hearing loss disability on 
employability.  

The Veteran was afforded VA examinations for his 
osteoarthritis of the lumbar spine disability in September 
1991 and August 2007.  He complained of pain, stiffness, 
flare-ups, and weakness in his lower back which rendered him 
incapable of sitting for long periods of time.  The Veteran 
also reported that he used to volunteer at the Muskogee VA 
Medical Center but stopped due to falling on his porch at his 
home and injuring his shoulder.  Upon physical examination, 
the September 1991 VA examiner noted back flexion up to 50 
degrees and extension up to 20 degrees, and diagnosed the 
Veteran with degenerative joint disease of the back.  

Further, the August 2007 VA examiner noted the absence of a 
brace, walking aids, or incapacitation, and reported a normal 
posture, unsteady and slow gait, no fixed deformity, normal 
musculature, no spasms, tenderness in the paravertebral area, 
"somewhat weak" motor function, and intact sensory 
function.  Range of motion testing of the lumbosacral spine 
revealed 65 degrees flexion without pain and with pain up to 
70 degrees, 10 degrees extension without pain and with pain 
up to 15 degrees, 15 degrees right lateral flexion without 
pain and with pain up to 20 degrees, 15 degrees left lateral 
flexion without pain and with pain up to 20 degrees, 30 
degrees right side rotation without pain and with pain up to 
35 degrees, and 30 degrees left side rotation without pain 
and with pain up to 35 degrees.  The examiner reported that 
the Veteran is able to tolerate the pain, but there was some 
limitation of movement due to pain, stiffness, weakness, 
fatigue, and repetitive use.  Moreover, the Veteran was able 
to stand on his heels but not his toes, was not able to walk 
on either his heels or toes, and could squat halfway.  The 
examiner additionally reviewed an X-ray of the Veteran's 
lumbosacral spine, and diagnosed the Veteran with status post 
laminectomy with degenerative disk disease of the lumbosacral 
spine with moderate functional loss due to pain and 
stiffness.  No opinion was rendered by either examiner with 
regard to the effect of the lumbosacral spine disability on 
employability.         
Additionally, multiple VA treatment records document 
treatment for the Veteran's cervical spine and lumbosacral 
spine disabilities.  Further, at the March 2007 Board 
hearing, the Veteran continued his complaints of neck pain, 
difficulty hearing, soreness in his hands, inability to 
drive, as well as stating that his various disabilities, in 
particular his cervical spine disability, render him 
incapable of working.  See the Board hearing transcript, page 
20.  

In accordance with the provisions of 38 C.F.R. § 4.16(b), the 
Veteran's claim was referred to the Director of Compensation 
and Pension Service for extraschedular consideration.  In an 
August 2009 letter, B.G.M., M.D., the Director of 
Compensation and Pension Service, responded to the opinion 
request.  He concluded that "[t]he evidentiary record fails 
to sufficiently demonstrate that the [V]eteran is unable to 
secure and maintain gainful employment solely due to service-
connected disabilities.  It is conceded that the [V]eteran 
has some functional loss due to his service-connected spinal 
and right hand disabilities; however, these disabilities are 
not of such severity that they would preclude the [V]eteran 
from engaging in gainful employment activities."  

Dr. B.G.M.'s rationale appears to have been based upon a 
thorough review of the record, and thoughtful analysis of the 
Veteran's entire history and medical condition.  
Specifically, he reported that the medical evidence of record 
demonstrates, "at best," moderate loss of motion of the 
lumbar and cervical spinal segments.  Although he noted that 
pain was present in the spinal segments, no impairment upon 
activities of daily living was exhibited.  Further, the 
limitations and symptomatology of the Veteran's nonservice-
connected shoulders were attributed to separate conditions 
affecting those joints apart from the cervical spine 
disability.  Finally, Dr. B.G.M. reported that although the 
Veteran's difficulty with grasping and weakness in his right 
hand would create some occupational difficulties, the 
service-connected ankylosis of the right fingers either alone 
or in combination with the other service-connected 
disabilities would not prohibit the Veteran from 
participating in either a manual labor or a sedentary 
setting.  Accordingly, the Board finds Dr. B.G.M.'s opinion 
to be of great probative value.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  

The Board notes that R.E.K., M.D., stated in a February 1977 
letter that "[The Veteran] is disabled from working due to 
his cervical spondylosis."  Further, M.G., M.D. reported in 
a February 1979 private treatment note that, after a physical 
examination of the Veteran, "I feel [the Veteran] is quite 
disabled as outlined in the reports of [Dr. R.E.K.]."  
Moreover, V.G.H., A.R.N.P., documented in a November 2005 VA 
treatment record that "[the Veteran] would be considered to 
[be] unemployable due to arthritis, vertigo, [diabetes 
mellitus], [chronic obstructive pulmonary disease], and 
dementia."

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinion of Dr. B.G.M., 
Director of Compensation and Pension Service, to be of 
greater probative value than the earlier findings to the 
contrary.

First, and most importantly, Dr. B.G.M. based his opinion as 
to the issue of employability on a review of the Veteran's 
medical records and entire claims file, and specifically 
addressed the opinions of Dr. R.E.K., Dr. M.G., and V.G.H.  
In contrast, Dr. R.E.K., Dr. M.G., and V.G.H. failed to 
indicate a longitudinal review of the Veteran's entire 
pertinent medical records.

Additionally, Dr. R.E.K. and V.G.H. failed to offer a 
rationale or basis for their opinions.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; see also Bloom, 
supra.  Further, although Dr. M.G. noted that the Veteran is 
"quite disabled" due to his disabilities, he failed to 
specify which disabilities rendered the Veteran unemployable.  
Crucially, because only the impact of the Veteran's service-
connected disabilities may be considered in determining his 
eligibility for TDIU, the impact of the Veteran's nonservice-
connected disabilities are not be considered.    

Moreover, though not disparaging the qualifications of 
V.G.H., an advanced registered nurse practitioner, see Goss 
v. Brown, 9 Vet. App. 109 (1996), her qualifications are less 
impressive than that of Dr. B.G.M., a licensed physician, who 
specifically stated that the Veteran's service-connected 
disabilities do not preclude him from engaging in gainful 
employment activities.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].

Accordingly, the Board finds the opinion of Dr. B.G.M. to be 
of greater probative value than the opinions of Dr. R.E.K., 
Dr. M.G., and V.G.H.  

The Board acknowledges that the records from the SSA show 
that the Veteran was awarded Social Security disability 
benefits due to his service-connected cervical spine 
disability.  However, the Board is not bound by SSA's 
findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991) [VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA]; see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a 
SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim]. 
Significantly, Dr. B.G.M. specifically noted a review of the 
Veteran's SSA records, and concluded that in addition to a 
review of the other pertinent medical evidence of record and 
the Veteran's medical history that the Veteran's service-
connected disabilities do not preclude him from obtaining 
gainful employment.  

Accordingly, the objective medical evidence of record does 
not demonstrate that the Veteran's service-connected 
disabilities compromise him such that he is unable to follow 
substantially gainful employment.  The medical evidence shows 
that the Veteran's right long, ring, and little fingers, 
cervical spine, lumbosacral spine, and hearing loss 
disabilities in particular bother him on a daily basis and 
cause functional impairment to some extent, but it does not 
show that these disabilities prevent him from obtaining 
gainful employment.  

The only other evidence in the claims file alleging that the 
Veteran's service-connected disabilities render him 
unemployable consists of the Veteran's own statements as well 
as statements from his brother and from R.F.J., a former co-
worker of the Veteran, dated in December 1976.  It is well 
settled, however, that lay persons without medical training, 
such as the Veteran, his brother, and R.F.J., are not 
qualified to render medical opinions regarding matters such 
as whether the Veteran's service-connected disabilities cause 
his unemployment, which call for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2008) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Statements from the 
Veteran, his brother, and R.F.J. are accordingly lacking in 
probative value.

The Board wishes to make it clear that it has no reason to 
doubt that the Veteran's ability to maintain gainful 
employment is somewhat impaired as a result of his service-
connected disabilities.  However, the Board finds that the 
service-connected disabilities are adequately compensated at 
the currently assigned disability ratings. See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose, 
supra, [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].
The Board adds that the Veteran underwent a laminectomy and 
fusion in November 1976 due to his cervical spine disability.  
However, the evidence does not demonstrate that the Veteran 
has since been hospitalized as a result of any of his 
service-connected disabilities.  There is also no unusual 
clinical picture presented with respect to the service-
connected cervical spine, lumbosacral spine, right long, 
ring, and little fingers, facial scar, and hearing loss 
disabilities.

The Board also observes the Veteran's report that his non 
service-connected shoulder disabilities, diabetes mellitus, 
vertigo, COPD, dementia, mood disorder, and anxiety disorder 
are limiting factors in his functionality.  However, as noted 
above, because only the impact of the Veteran's service-
connected disabilities may be considered in determining his 
eligibility for TDIU, the impact of the Veteran's shoulder 
disabilities, diabetes mellitus, vertigo, COPD, dementia, 
mood disorder, and anxiety disorder on his employability will 
not be considered.

The Board notes that the Veteran has had ample opportunity to 
submit additional evidence to bolster his contentions.  Such 
evidence has been requested, but it has not been forthcoming 
and does not appear to exist.  See 38 U.S.C.A. § 5107 (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for TDIU.  The benefit sought on appeal is 
accordingly denied.












ORDER

Entitlement to TDIU is denied.






____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


